Case 3:19-cr-30129-NJR Document 1 Filed 09/18/19 Page1ofi Page ID#1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

 

UNITED STATES OF AMERICA, SOUTHERN DISTRIC
Plaintiff, )
) j
VS. ) CRIMINAL NO. | F-320) AF ~ NI
)
DEXTER DEWAYNE BAKER, )
) Title 18, United States Code, Sections
Defendant. ) 1791(a)(2) and (b)(4). i- i L E D
INDICTMENT SEP 4 8 2019
THE GRAND JURY CHARGES: sous US. District court

| TRICT OF IL
EAST ST. Louis orrice oS

POSSESSION OF CONTRABAND BY A FEDERAL INMATE
On or about July 25, 2019, in Bond County, Illinois, in the Southern District of Illinois,
DEXTER DEWAYNE BAKER,
defendant herein, an inmate of the federal correctional facility at Greenville, Illinois, commonly
known as FCI-Greenville, did knowingly possess a prohibited object, to wit: a phone; all in

violation of Title 18, United States Code, Sections 1791(a)(2) and (b)(4).

A TRUE BILL

 

BS VOL Scot
ANGELA SCOTT
Assistant United States Attorney

STU

STEVEN D. WEINHOEFT
United States Attorney

Recommend Bond: Detention
